Citation Nr: 1009097	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-23 093A	)	DATE
	)
	)


THE ISSUE

Whether a July 19, 1991, Board of Veterans' Appeals (Board) 
decision which denied a total and permanent disability rating 
for pension purposes should be reversed on the grounds of 
clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1975.  This matter is before the Board as an original action 
on an April 2006 motion of the Veteran in which he alleges 
CUE in a July 1991 Board decision which denied his claim for 
a permanent and total disability rating.


FINDINGS OF FACT

1.  The Board's decision of July 19, 1991, was based on a 
finding that the evidence showed that the Veteran's leg, 
knee, ankle, and back pain were not of sufficient severity to 
prevent him from engaging in a substantially gainful 
occupation, given his educational and occupational 
experience.
 
2.  The July 19, 1991, Board decision correctly applied 
existing VA regulations and was consistent with and supported 
by the facts and evidence then of record.

3. The moving party's contention that the July 19, 1991, 
Board decision did not properly consider the severity of his 
medical disorders is a disagreement with the facts of record 
at the time of the decision and does not establish that, had 
any alleged error not been made, it would have manifestly 
changed the outcome of the appeal. 


CONCLUSION OF LAW

The July 19, 1991, decision of the Board, which did not grant 
the Veteran a total and permanent disability rating for 
pension purpose was not clearly and unmistakably erroneous. 
38 U.S.C.A. § 7111 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
20.1400, 20.1401, 20.1403, 20.1404 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Hines v. Principi, 18 Vet. App. 
227, 235 (2004). 

Under 38 U.S.C.A. § 7111 (West 2002), a prior Board decision 
may be reversed or revised on the grounds of CUE. Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice at 
38 C.F.R. §§ 20.1400-1411 (2009).  The motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b) (2009).  The 
determination of whether a prior Board decision was based on 
CUE must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1) (2009).  
CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2009); see also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 
 
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2009); see also Bustos v. West, 179 F.3d 1378, 
1380-81 (Fed. Cir. 1999) (expressly holding that in order to 
prove the existence of CUE, a claimant must show that an 
error occurred that was outcome-determinative, that is, an 
error that would manifestly have changed the outcome of the 
prior decision).  Under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding, 
including decisions of service connection and degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error. Final RO decisions are entitled 
to a presumption of validity. Berger v. Brown, 10 Vet. App. 
166, 169 (1997). 
 
Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; the Secretary's failure to fulfill the 
duty to assist; and disagreement as to how the facts were 
weighed or evaluated.  38 C.F.R. § 20.1403(d) (2009).  CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board 
decision, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e) (2009). 
 
A July 1991 Board decision found the Veteran was not totally 
and permanently disabled for pension purposes.  In August 
1992, the Veteran filed a motion for reconsideration of the 
July 1991 decision.  The Veteran's motion was denied that 
same month.  The Board decision was not appealed, and it 
became final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2009).  The Veteran filed to reopen his claim of 
entitlement to nonservice-connected pension in March 1994.  A 
February 2000 rating decision granted nonservice-connected 
pension benefits, effective September 2, 1997.  A July 2001 
Board decision granted an earlier effective date of February 
27, 1997.

In August 2008, the Veteran filed the motion alleging CUE 
from which this matter stems.  The Veteran alleges that he 
was entitled to a total and permanent rating at the time of 
the July 1991 decision, as he was unable to work beginning in 
1985 and that the Board failed to properly consider all of 
the evidence available at the time of the July 1991 decision.  
Particularly, the Veteran contends that evidence clearly 
supports a total and permanent evaluation, since it shows he 
was in a serious automobile accident which resulted in months 
of inpatient rehabilitation followed by intensive physical 
therapy.

The July 1991 Board decision specifically discusses the 
automobile accident and the resulting medical treatment.  It 
also discusses a gunshot wound to the Veteran's left thigh.  
The Board concluded that, based on the medical evidence, 
while these injuries were severe, they did not preclude the 
Veteran from returning to a substantially gainful occupation 
of light manual or sedentary work.  A review of the medical 
records associated with the claims file reveals records 
relating to the Veteran's automobile accident and gunshot 
wound, as were discussed in the July 1991 Board decision.

Under provisions of 38 U.S.C.A. § 1521, as in effect at the 
time of the July 1991 Board decision, a disability pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently or totally disabled due 
to nonservice-connected disabilities not the result of his or 
her own willful misconduct.  38 U.S.C.A. § 1521(a).  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  38 C.F.R. §§ 3.340(b), 4.15.  Pension 
cases must be adjudicated applying both "objective" and 
"subjective" standards.  Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992). 
 
The Board finds that the July 1991 Board decision did not err 
by determining that the Veteran was not totally and 
permanently disabled.  The criteria for such an assignment 
were correctly stated and discussed and the evidence was 
weighed accordingly.  The Veteran's claim that there was CUE 
in the Board's July 1991, decision amounts to nothing more 
than a disagreement with the way the evidence of record was 
evaluated.  However, a disagreement as to how the facts were 
weighed or evaluated does not constitute CUE, under 38 C.F.R. 
§ 20.1403(d), and, therefore, the Board now concludes that, 
in the decision of July 19, 1991, the Board did not commit 
any error of law or fact constituting CUE.  38 U.S.C.A. § 
7111; 38 C.F.R. §§ 20.1400, 20.1403.

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  38 C.F.R. § 20.1403(a).  As 
such, the Board's July 19, 1991, decision was not clearly and 
unmistakably erroneous. 




ORDER

The motion that a July 19, 1991, Board of Veterans' Appeals 
(Board) decision which denied a total and permanent 
disability rating for pension purposes should be reversed on 
the grounds of clear and unmistakable error is denied.



____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



